

NOTE AND WARRANT ACQUISITION AGREEMENT
 


Argyle Security Acquisition Corporation
200 Concord Plaza Suite 700
San Antonio, TX 78216


The undersigned (the “Investor”), hereby confirms its agreement with you as
follows:


1. This Note and Warrant Acquisition Agreement (the “Agreement”) is made as of
the date set forth below between Argyle Security Acquisition Corporation, a
Delaware corporation (the “Company”), and the Investor.
 
2. The Company is selling notes in the aggregate principal amount of $300,000
(each a “Note”) bearing an interest rate of 4% in the form of Exhibit A hereto
and 37,500 warrants in the form of Exhibit B hereto (each a “Warrant” and,
together with the Notes, the “Securities”), each warrant to purchase one share
of the common stock of the Company (the “Common Stock”), to the investors in a
private placement (the “Offering”).
 
3. The terms and conditions of Annex I are incorporated by reference into this
Agreement.
 
4. The Company will issue to the Investor (i) $25,000 aggregate principal amount
of Notes on the Closing Date, (ii) 3,125 Warrants.
 
5. All transferees of the Securities and the Common Stock into which the
Securities are exercisable shall be bound by the restrictions set forth herein,
the Note and the Warrant.
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.



 
Dated April 16, 2007
 
 
 
 
 
“INVESTOR”
 
 
 
/s/ Graham Wallis                                                        
 
 
 
Print Name: Graham Wallis                                         
 
Address:     1186 Yellowstone Drive
                     Lake Arrowhead, California 92352
 
 
 
Facsimile: ______________________________





--------------------------------------------------------------------------------



AGREED AND ACCEPTED:
ARGYLE SECURITY ACQUISITION CORPORATION


 
By: /s/ Bob Marbut                                                  
Print Name: Bob Marbut
Title:            Co-Chief Executive Officer


--------------------------------------------------------------------------------



ANNEX I


 
1. Waiver of Liquidation Distributions. In connection with the Securities
purchased pursuant to this Agreement, the Investor hereby waives any and all
right, title, interest or claim of any kind in or to any liquidating
distributions by the Company in the event of a liquidation of the Company upon
the Company's failure to timely complete a Business Combination (as defined in
the Company’s Second Amended and Restated Certificate of Incorporation).
 
2. Lock-Up Agreement. The Investor may not sell, assign, hypothecate, or
transfer any of the Securities purchased pursuant to this Agreement until the
earlier of consummation of a Business Combination or liquidation of the Company.
 
3. Representations and Warranties of the Investors. The Investor represents and
warrants to the Company that:
 
3.1 The Investor is an “accredited investor” as that term is defined in Rule 501
of Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).
 
3.2 The Securities are being acquired for the Investor’s own account, only for
investment purposes and not with a view to, or for resale in connection with,
any distribution or public offering thereof within the meaning of the Securities
Act.
 
3.3 The Investor has the full right, power and authority to enter into this
Agreement and this Agreement is a valid and legally binding obligation of the
Investor enforceable against the Investor in accordance with its terms.
 
4. Registration Rights.
 
4.1 Demand Registration. At any time and from time to time on or after the date
on which the Company has consummated a Business Combination, persons holding a
majority-in-interest of the shares of Common Stock underlying the Warrants sold
on the date hereof (the “Registrable Securities”) may make a written demand for
registration under the Securities Act of all or part of their Registrable
Securities (a “Demand Registration”). Any demand for a Demand Registration shall
specify the number of Registrable Securities proposed to be sold. The Company
will notify all holders of Registrable Securities of the demand, and each holder
of Registrable Securities who wishes to include all or a portion of such
holder’s Registrable Securities in the Demand Registration (each such holder
including shares of Registrable Securities in such registration, a “Demanding
Holder”) shall so notify the Company within fifteen (15) days after the receipt
by the holder of the notice from the Company. Upon any such request, the
Demanding Holders shall be entitled to have their Registrable Securities
included in the Demand Registration.
 
The Company shall, as expeditiously as possible and in any event within sixty
(60) days after receipt of a request for a Demand, prepare and file with the SEC
a registration statement on any form for which the Company then qualifies or
which counsel for the Company shall deem appropriate and which form shall be
available for the sale of all Registrable Securities to be registered
thereunder, and shall use its best efforts to cause such registration statement
to become effective as promptly as practicable.
 


--------------------------------------------------------------------------------



The Company shall not be obligated to effect more than two Demand Registrations
in respect of the Registrable Securities.
 
4.2 “Piggyback” Registration Rights. Subject to the last sentence of this
Section 4.2, at any time after a Business Combination, if the Company shall
determine to proceed with the actual preparation and filing of a new
registration statement under the Securities Act in connection with the proposed
offer and sale of any of its securities by it or any of its security holders
(other than a registration statement on Form S-4, S-8 or other limited purpose
form), the Company will give written notice of its determination to the Investor
or its nominee. Upon the written request from a majority-in-interest of the
Registrable Securities, within 15 days after receipt of any such notice from the
Company, the Company will, except as herein provided, cause all of the
Registrable Securities covered by such request (the “Requested Stock”) held by
the Investors making such request (the “Requesting Holders”) to be included in
such registration statement (each, a “Piggy-Back Registration”), all to the
extent requisite to permit the sale or other disposition by the prospective
seller or sellers of the Requested Stock; provided, further, that nothing herein
shall prevent the Company from, at any time, abandoning or delaying any
registration. If any registration pursuant to this Section 4.2 shall be
underwritten in whole or in part, the Company may require that the Requested
Stock be included in the underwriting on the same terms and conditions as the
securities otherwise being sold through the underwriters. In such event, the
Requesting Holders shall, if requested by the underwriters, execute an
underwriting agreement containing customary representations and warranties by
selling stockholders and a lock-up on Registrable Securities not being sold. If
in the good faith judgment of the managing underwriter of such public offering
the inclusion of all of the Requested Stock would reduce the number of shares to
be offered by the Company or interfere with the successful marketing of the
shares of stock offered by the Company, the number of shares of Requested Stock
otherwise to be included in the underwritten public offering may be reduced pro
rata (by number of shares) among the Requesting Holders and all other holders of
registration rights who have requested inclusion of their securities or excluded
in their entirety if so required by the underwriter. To the extent only a
portion of the Requested Stock is included in the underwritten public offering,
those shares of Requested Stock which are thus excluded from the underwritten
public offering and any other securities of the Company held by such holders
shall be withheld from the market by the holders thereof for a period, not to
exceed 90 days, which the managing underwriter reasonably determines is
necessary in order to effect the underwritten public offering. At such time as
the provisions of the registration rights agreement filed as an exhibit to the
registration statement relating to the Company’s initial public offering may be
exercised, the exercise and procedural provisions of such agreement, rather than
the provisions of Sections 4.2, 4.3 and 4.4 hereof, shall govern the Registrable
Securities with respect to Piggy-Back Registrations.
 
4.3 Registration Procedures. To the extent required by Sections 4.1 or 4.2, the
Company will:
 
(a) prepare and file with the SEC a registration statement with respect to such
securities, and use its best efforts to cause such registration statement to
become and remain effective until the earlier of the date on which all of the
Registrable Securities included in the registration statement have been disposed
of in accordance with the intended method(s) of distribution set forth in such
registration statement or three years from the effective date;
 


--------------------------------------------------------------------------------



(b) prepare and file with the SEC such amendments to such registration statement
and supplements to the prospectus contained therein as may be necessary to keep
such registration statement effective until the earlier of the date on which all
of the Registrable Securities included in the registration statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such registration statement or three years from the effective date;
 
(c) furnish to the holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus, final prospectus and such
other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities;
 
(d) use its best efforts to register or qualify the securities covered by such
registration statement under such state securities or blue sky laws of such
jurisdictions as the holders may reasonably request in writing within 20 days
following the original filing of such registration statement, except that the
Company shall not for any purpose be required to execute a general consent to
service of process or to qualify to do business as a foreign corporation in any
jurisdiction wherein it is not so qualified;
 
(e) notify the holders, promptly after it shall receive notice thereof, of the
time when such registration statement has become effective or a supplement to
any prospectus forming a part of such registration statement has been filed;
 
(f) notify the holders promptly of any request by the SEC for the amending or
supplementing of such registration statement or prospectus or for additional
information;
 
(g) prepare and promptly file with the SEC and promptly notify such holders of
the filing of such amendment or supplement to such registration statement or
prospectus as may be necessary to correct any statements or omissions if, at the
time when a prospectus relating to such securities is required to be delivered
under the Securities Act, any event shall have occurred as the result of which
any such prospectus or any other prospectus as then in effect would include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances in which they
were made, not misleading; and
 
(i) advise the holders, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of such registration statement or the initiation or threatening of
any proceeding for that purpose and promptly use its best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued.
 
The Investors shall cooperate with the Company in providing the information
necessary to effect the registration of the Registrable Securities, including
completion of customary questionnaires.
 
4.4 Expenses. The Company shall bear all costs and expenses incurred in
connection with any Demand Registration pursuant to Section 4.1, any Piggy-Back
Registration pursuant to Section 4.2, and all expenses incurred in performing or
complying with its other obligations under this Agreement, whether or not the
registration statement becomes effective, including, without limitation: (i) all
registration and filing fees; (ii) fees and expenses of compliance with
securities or “blue sky” laws (including fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities); (iii)
printing expenses; (iv) the Company’s internal expenses (including, without
limitation, all salaries and expenses of its officers and employees); (v) the
fees and expenses incurred in connection with the exchange listing of the
Registrable Securities; (vi) National Association of Securities Dealers, Inc.
fees; (vii) fees and disbursements of counsel for the Company and fees and
expenses for independent certified public accountants retained by the Company
(including the expenses or costs associated with the delivery of any opinions or
comfort letters); (viii) the fees and expenses of any special experts retained
by the Company in connection with such registration and (ix) the fees and
expenses of one legal counsel selected by the holders of a majority-in-interest
of the Registrable Securities included in such registration. The Company shall
have no obligation to pay any underwriting discounts or selling commissions
attributable to the Registrable Securities being sold by the holders thereof,
which underwriting discounts or selling commissions shall be borne by such
holders. Additionally, in an underwritten offering, all selling shareholders and
the Company shall bear the expenses of the underwriter pro rata in proportion to
the respective amount of shares each is selling in such offering.
 


--------------------------------------------------------------------------------



5. Waiver and Indemnification. The Investor hereby waives any and all rights to
assert any present or future claims, including any right of rescission, against
the Company with respect to its purchase of Securities, and agrees to indemnify
and hold the Company from all losses, damages or expenses that relate to claims
or proceedings brought against the Company by any transferee of the Securities.
 
6. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
This Agreement or any counterpart may be executed via facsimile transmission,
and any such executed facsimile copy shall be treated as an original.
 
7.Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York. Each of the parties hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. Each of the parties
hereby waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.



--------------------------------------------------------------------------------

